Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by John D. Wilt 09/01/21

AMENDMENTS TO THE CLAIMS 

1.	(Currently amended) A user equipment (UE) comprising:
a transceiver; and
a processor, operatively coupled to the transceiver; wherein: 
the transceiver and the processor are configured to receive, from a base station, control information indicating reserved resources, wherein the control information indicates a time pattern of the reserved resources and indicates frequency resources of a cell bandwidth of the reserved resources, wherein the indicated frequency resources are a portion of the cell bandwidth; 
the transceiver and the processor are configured to receive control information indicating a plurality of limited bandwidth portions of the cell bandwidth and the transceiver and the processor are configured to operate using the plurality of limited bandwidth portions, wherein at least one of the plurality of limited bandwidth portions is received in a system information block (SIB); and
the transceiver and the processor are configured to receive, from the base station, physical downlink shared channel transmissions in resources of the cell bandwidth outside of the reserved resources.

2.	(Original) The UE of claim 1 wherein the transceiver and the processor are configured to operate in a limited bandwidth portion of the cell bandwidth.

3.	(Canceled) 

4.	(Canceled) 

5.	(Original) The UE of claim 1 wherein the indicated time pattern is indicated by a set of bits, wherein each of the bits indicates whether a time resource is for reserved resources.  

6.	(Original) The UE of claim 1 wherein the reserved resources are used for a transmission for another UE.

7.	(Original) The UE of claim 1 wherein the transceiver and the processor are configured to receive, from the base station, second control information indicating second reserved resources, wherein the second reserved resources differ from the reserved resources.

8.	(Currently amended) A method performed by a user equipment (UE), the method comprising:
receiving, from a base station, control information indicating reserved resources, wherein the control information indicates a time pattern of the reserved resources and indicates frequency resources of a cell bandwidth of the reserved resources, wherein the indicated frequency resources are a portion of the cell bandwidth; 
receiving, from a base station, control information indicating a plurality of limited bandwidth portions of the cell bandwidth; 
operating using the plurality of limited bandwidth portions, wherein at least one of the plurality of limited bandwidth portions is received in a system information block (SIB); and
receiving, from the base station, physical downlink shared channel transmissions in resources of the cell bandwidth outside of the reserved resources.

9.	(Original) The method of claim 8, further comprising:
operating in a limited bandwidth portion of the cell bandwidth.

10.	(Canceled) 

11.	(Canceled) 

12.	(Original) The method of claim 8 wherein the indicated time pattern is indicated by a set of bits, wherein each of the bits indicates whether a time resource is for reserved resources.  

13.	(Original) The method of claim 8 wherein the reserved resources are used for a transmission for another UE.

14	(Original) The method of claim 8, further comprising: 
receiving, from the base station, second control information indicating second reserved resources, wherein the second reserved resources differ from the reserved resources.

15.	(Currently amended) At least one non-transient computer readable medium containing program instructions to perform the method of:
receiving, from a base station, control information indicating reserved resources, wherein the control information indicates a time pattern of the reserved resources and indicates frequency resources of a cell bandwidth of the reserved resources, wherein the indicated frequency resources are a portion of the cell bandwidth; 
receiving, from a base station, control information indicating a plurality of limited bandwidth portions of the cell bandwidth; 
operating using the plurality of limited bandwidth portions, wherein at least one of the plurality of limited bandwidth portions is received in a system information block (SIB); and
receiving, from the base station, physical downlink shared channel transmissions in resources of the cell bandwidth outside of the reserved resources.

16.	(Original) The at least one non-transient computer readable medium of claim 15 further containing program instructions to perform:
 operating in a limited bandwidth portion of the cell bandwidth.

17.	(Canceled) 

18.	(Canceled) 

19.	(Original) The at least one non-transient computer readable medium of claim 15 wherein the indicated time pattern is indicated by a set of bits, wherein each of the bits indicates whether a time resource is for reserved resources.  

20.	(Original) The at least one non-transient computer readable medium of claim 15 wherein the reserved resources are used for a transmission for another UE.

21.	(Original) The at least one non-transient computer readable medium of claim 15 further containing program instructions to perform:
receiving, from the base station, second control information indicating second reserved resources, wherein the second reserved resources differ from the reserved resources.


Claims 1-2, 5-9, 12-16, 19-21 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415